Citation Nr: 0513384	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for hypertension and 
complications.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished with respect to the issue 
decided herein.

2.  Hypertension was not present in service or manifested 
within one year of the veteran's discharge from service, and 
it is not etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during the 
appellant's active service, and its incurrence or aggravation 
during such service may not be presumed. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decisions, 
statement of the case and supplements thereto, in particular 
June 2001 and January 2004 VCAA letters, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf. In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf. 
Therefore, the Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.

Moreover, the RO adjudicated the veteran's claims on a de 
novo basis in a January 2002 rating action, after providing 
the required notice in June 2001. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record also reflects that the Board remanded the case in 
November 2003, and additional notification was provided to 
the veteran in a January 2004 VCAA notification letter. All 
available service medical records and post-service medical 
evidence identified by the veteran have been obtained. In 
addition, the veteran has been afforded appropriate VA 
examination. The veteran or his representative has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim. The Board is also 
unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). In addition, 
hypertension may be presumed to have been incurred or 
aggravated in service if it were manifested to a compensable 
(10 percent) degree within one year of the claimant's 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In the present case, on a December 1963 enlistment 
examination, blood pressure was recorded at 130/80 sitting. 
In September 1964 replacement examination, blood pressure was 
recorded at 120/70 sitting, with no abnormalities noted by 
the examiner.

Initially, only the service medical records from December 
1963 to August 1965 were reviewed. However, service medical 
records for the period August 1965 to March 1966 were later 
obtained and reviewed. In addition, clinical treatment 
records were also obtained from 1965 to 1966. The service 
medical records reflect blood pressure readings on June 16, 
1965 of 144/96, and a June 17, 1965 note referenced the prior 
reading. At that time, the veteran was apparently seen in the 
Base Brig.

Review of clinical records of hospitalization and work-up for 
medical board proceedings from December 10, 1965 to March 11, 
1966 at the Naval Hospital, reveal recorded blood pressure 
reading of 130 or 150/80 on December 10, 1965. On examination 
on December 15, 1965, a reading of 140/85 was recorded. In 
the history section of the examination, the examiner noted 
"1 finding of 'high blood pressure.' " The examination 
reflected no adult illnesses, operations or serious injuries. 
Impression was of normal physical examination. A February 
1966 medical board report reflects a diagnosis of emotionally 
unstable personality, and the veteran was discharged 
effective March 1966 on that basis. 

After his March 1966 discharge, there is no objective medical 
evidence in the record of treatment for hypertension or its 
complications within the post-service year. In fact, there is 
no evidence in the record, post-service, until over 30 years 
later, in April 1999 when the veteran filed his claim. 

Numerous post-service private medical records submitted by 
the appellant in support of his claim reflect clinical 
assessment and treatment of hypertension by various private 
physicians beginning in 1993. The veteran has asserted 
treatment by private physicians beginning in 1967 for 
hypertension. However, these physicians are either retired, 
deceased, or relocated, and the medical records cannot be 
located. 

In a January 2000 rating decision, the claim was denied on 
the basis that there was no hypertension in service, or 
manifested to a compensable degree within the one-year 
presumptive period. In a July 2000 rating decision, the RO 
readjudicated the claim with consideration of the missing 
service medical records, and continued denial of the claim.

An August 2001 letter from the veteran's private treating 
physician indicates that the veteran suffered small strokes 
secondary to hypertension and was disabled thereby. The 
physician stated that the cause of the veteran's disability 
is clearly related to hypertension, and it was his 
understanding that the veteran had documented hypertension 
while in the military service and was not treated, and that 
the physician did not have those records.

On January 2002 VA examination, blood pressure was 140/100 
both sides sitting and the resting pulse was 72. Diagnosis 
was of treated high blood pressure, post stroke. In a January 
2002 rating decision, the RO readjudicated the claim under 
the VCAA and continued the denial.

In an April 2002 VA Form 646 statement, the veteran argued 
through his representative that service connection for 
hypertension is warranted on the basis that there were at 
least three episodes of high blood pressure readings in 
service in June and December 1965. 

Pursuant to the Board's November 2003 remand, the veteran 
underwent VA examination in October 2004. The examiner 
reported that on complete review of the claims file, a 
diagnosis of hypertension could not be made, and without 
situational anxiety the veteran's pressures were within the 
normal range. The examiner opined that the elevated blood 
pressures in service were reflective of acute and 
transitional anxiety and not the foundation for chronic 
hypertension.

In an April 2005 appellant's brief, and various statements of 
record, the veteran and his representative maintain that 
service connection for hypertension is warranted.

On review of the evidence, the Board notes that in his 
initial claim submitted in April 1999, the appellant asserts 
a history of having elevated blood pressure in service and 
post service, with treatment since 1967. However, the 
evidence reflects treatment for hypertension beginning only 
from 1993, more than 25 years post-service. 

The Board notes an August 2001 letter from the veteran's 
private physician to the effect that it was his understanding 
that the veteran had hypertension in service that remained 
untreated. However, the physician provided no objective 
evidentiary basis or rationale for his opinion suggesting a 
causal link between the veteran's current diagnosis and 
service. The physician's opinion is based entirely on the 
veteran's self-reported history. The Board is not bound to 
accept a medical opinion many years after service when an 
examiner relies on history provided solely by the veteran.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1996). The Board has also carefully considered 
statements by the veteran to the effect that a relationship 
exists between his current conditions and service. However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
as to medical causation. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, it is again 
noted that the lay history provided is at variance with the 
recorded history on the medical records, which do not reveal 
chronic hypertension.

In view of the medical evidence demonstrating that this 
disorder was treated beginning from 1993 more than 25 years 
after the veteran's discharge from service, and the absence 
of any competent medical evidence of prior treatment 
suggesting that it was manifested within one year of the 
veteran's discharge from service or that it is etiologically 
related to service, the Board must conclude that the 
preponderance of the evidence is against the claim.

ORDER

Service connection for hypertension and complications is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


